Title: To Benjamin Franklin from Thomas FitzGerald, 14 September 1779
From: FitzGerald, Thomas
To: Franklin, Benjamin


May it please your Excellency
Bergen (Norway)Septr 14th 1779
I arrived here yesterday after a passage of fourteen days in the Ship Betsy, John Fisher Commander bound from Liverpool to New York & Jamaica mounting 22 Guns and 84 Men a Letter of Marque captured by the Alliance Peter Landais, Commander. We left L’orient the 15th of August in Company with the Bonne homme Richard, Pallas, Monsieur Grand Ville Vengeance & Cerf, but parted the Monsieur in four days having taken one prize and she choosing to Cruize alone. We stood for Ireland & off Limerick took two Brigs, one from Newfoundland bound to Bristol with Oil, the other from Ireland to London with Provisions which were ordered for France. When on board the Alliance we parted the Fleet of the Skillocks to Westward of Cape Clear, in a heavy gale of wind, the 26th of August but fell in again with the Richard, Pallas & Vengeance off the North of Scotland where we cruized and took another Ship called Union from London bound to Quebec, which has likewise arrived safe in this port according to Orders. I kept Company with the Alliance as long as possible and after parting with her in the best of my way for this place, where we are politely received by the French Consul and Gentlemen belonging to the town. I now wait your Excellency’s advice, and shall execute any orders from you with pleasure I am Sir your most Obedient humble Servant
Thos Fitz-Gerald
His Excellency Benjn. Franklin Esqr Paris
 
Addressed: His Excellency / Benjamin Franklin Esqr / Minister for the United States / of America / Paris
